Title: Benjamin Smith Barton to Thomas Jefferson, 23 March 1813
From: Barton, Benjamin Smith
To: Jefferson, Thomas


          Dear Sir, March 23d 1813.
          I find there is to be a “physician” general of the arm. of the U. States—I have the vanity to think, that I am not entirely unqualified for that important place, by my age, my experience in practise, & my long experience as a teacher of a “practical” branch
			 of medicine. Perhaps, I have some claim upon the government, as a steady supporter, so far as I can go, of the measures of the executive. I add, I flatter myself, my appointment to the place would not be deemd an unpopular
			 one: because, among other reasons, I have contributed essentially to the education of a very great number of the young physicians in the present army & navy of the U. States. For a considerable time past, my health has been good & firm: and I could go through some many of the fatigues of the station which I solicit. I have written, on this subject, to the President: but I have not received any answer. I am confident that you could effect somewhat for me, if your opinion of my qualifications be favourable; & the views of the President be not quite fixed in another quarter. The place of physician general, & not of surgeon general, is what I ask.
          I am, Sir, with very great respect Your obedient servant & affect. friend, &c., &c.,Benjamin Smith Barton.
         